770 N.W.2d 883 (2009)
Eve Marie ARP, as Personal Representative of the Estate of Keith Arp, Deceased, Plaintiff-Appellee,
v.
OAKWOOD HEALTHCARE, INC., Defendant-Appellant, and
Metropolitan Anesthesia, PC, Defendant.
Docket No. 139430. COA No. 292106.
Supreme Court of Michigan.
September 2, 2009.

Order
On order of the Court, the motion for immediate consideration and the motion for miscellaneous relief are GRANTED. The application for leave to appeal the June 25, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay is DENIED.